IN THE SUPREME COURT OF GUAM



                                PEOPLE OF GUAM,
                                    Plaintiff-Appellee,

                                            v.

                                DWAYNE PIYELIT,
                                  Defendant-Appellant.


                           Supreme Court Case No.: CRA21-012
                           Superior Court Case No.: CF0080-19


                                         OPINION


                               Cite as: 2022 Guam 16

                         Appeal from the Superior Court of Guam
                          Argued and submitted on June 2, 2022
                              Via Zoom video conference



Appearing for Defendant-Appellant:                        Appearing for Plaintiff-Appellee:
William Benjamin Pole, Esq.                               Grant A. Olan, Esq.
Law Offices of Gumataotao & Pole, P.C.                    Assistant Attorney General
456 W. O’Brien Dr., Ste. 104                              Office of the Attorney General
Hagåtña, GU 96910                                         Prosecution Division
                                                          590 S. Marine Corps Dr., Ste. 901
                                                          Tamuning, GU 96913
People v. Piyelit, 2022 Guam 16, Opinion                                                Page 2 of 20


BEFORE: F. PHILIP CARBULLIDO, Chief Justice; ROBERT J. TORRES, Associate Justice;
and KATHERINE A. MARAMAN, Associate Justice.


TORRES, J.:

[1]     Defendant-Appellant Dwayne Piyelit appeals the sentence he received under a plea

agreement, in which Piyelit pleaded guilty to one charge of Third Degree Criminal Sexual Conduct

(as a Second Degree Felony). Piyelit was sentenced to six years of incarceration, with credit for

time served. On appeal, Piyelit argues: (1) that his due process rights were violated when he could

not confront and dispute the factors the trial court used in sentencing; (2) that the trial court’s

consideration of his cooperation with Plaintiff-Appellee People of Guam (“People”) resulted in a

sentence of the maximum six years; and (3) that the trial court erred by not considering his

individual characteristics during sentencing. For the reasons in this opinion, we affirm the trial

court’s sentence.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

[2]     On February 26, 2019, an indictment was filed against Defendant-Appellant Dwayne

Piyelit and three co-defendants for various crimes involving the alleged sexual assault of a minor,

S.K. Piyelit entered into a plea agreement in which he pleaded guilty to Third Degree Criminal

Sexual Conduct (as a Second Degree Felony), as a lesser-included offense of the First Charge of

First Degree Criminal Sexual Conduct (as a First Degree Felony), in violation of 9 GCA §§

25.25(a)(3) and (b). The People also secured similar plea agreements from co-defendants Burton

Borja and Joleen-Lee Meipel Rankin.

[3]     Piyelit’s plea agreement specified that in exchange for his full and truthful cooperation,

including his agreement to submit a written statement and testify against his co-defendants, the
People v. Piyelit, 2022 Guam 16, Opinion                                                   Page 3 of 20


People pledged to argue for a sentence within a range of one to six years of incarceration.

Explicitly, Piyelit’s plea agreement provided:

        That as to the offense of THIRD DEGREE CRIMINAL SEXUAL CONDUCT
        (As a 2nd Degree Felony), as a lesser-included offense of the First Charge of
        FIRST DEGREE CRIMINAL SEXUAL CONDUCT (As a 1st Degree Felony),
        the People and Defendant are free to argue for a sentence within a range of one (1)
        to eight (8) years of incarceration at the Department of Corrections, Mangilao,
        with credit for time served. If the Defendant fully cooperates with the government
        against his co-actors, Vianney Nennis Hosei, Burton Borja, and Joleen-Lee
        Meipel Rankin, by submitting a written statement regarding their involvement and
        testifying against them at trial, the People will argue for a sentence within a range
        of one (1) to six (6) years of incarceration . . . .

Record on Appeal (“RA”), tab 111 at 5 (Plea Agreement, Mar. 2, 2021).

[4]     Piyelit provided written responses to the People’s questions and testified at the trial of the

only co-defendant to go to trial, Vianney Nennis Hosei.

[5]     After testifying at Hosei’s trial, but before sentencing, Piyelit and the People altered one of

the listed elements of the crime to which Piyelit pleaded guilty. Under the new agreement, the

third element of the charge was changed from “mentally incapacitated” to “physically helpless.”

RA, tab 185 (Resp. to Order, Aug. 12, 2021). The new plea agreement provided:

        First, the incident occurred on or about the period between November 3rd, 2018
        and December 31st, 2018 inclusive in Guam, second, defendant did intentionally
        engage in sexual penetration with another to wit, fellatio, with [S.K.] . . . . Third,
        defendant knew or had reason to know that [S.K.] . . . was physically helpless.

Transcript (“Tr.”) at 5-6 (Change of Plea, Sept. 3, 2021) (emphasis added). The other terms of the

plea agreement remained the same.

[6]     Piyelit, Rankin, and Borja all testified against Hosei; however, there was conflicting

testimony about what occurred on the night of the incident. Piyelit testified he first met S.K.

sometime around October or November 2018 through social media. Piyelit had intended to contact

S.K.’s sister but messaged S.K. accidentally. According to Piyelit, on the night of the incident in
People v. Piyelit, 2022 Guam 16, Opinion                                                   Page 4 of 20


November 2018, he posted a “story” on his Facebook and Instagram accounts whereby he made a

general invitation for people to attend a party at Borja’s house. Tr. at 110 (Jury Trial, Apr. 7,

2021). Piyelit stated that S.K. responded with an interest in attending, and so he, Borja, and another

friend picked up S.K. from her house and then stopped to buy beer. Piyelit denied knowing S.K.’s

age at the time of the incident; he testified remembering telling the police she was eighteen years

old.

[7]     Piyelit testified that everyone consumed alcohol during the party, and during the evening,

Borja brought S.A. into his bedroom. Piyelit claimed that he and Hosei carried another friend,

who was passed out from drinking, to Borja’s room, and walked into Borja and S.K. having sex.

Piyelit and Hosei placed their friend on a spare mattress in the bedroom and then “joined in.” Id.

at 119-20.

[8]     Piyelit did not recall whose idea it was to film the incident but maintained the video was

filmed on Borja’s phone. Piyelit testified that he did not ask for, or receive, verbal consent from

S.K., and he could not recall whether S.K. was intoxicated. The People played the recorded video

at trial, and Piyelit confirmed he was depicted in the video participating in sexual acts with S.K.

Piyelit stated that Borja sent him a copy of the video a few days after the incident. Sometime

around December 2018, he discovered the video was being sent to others and asserted Rankin

admitted to him she had obtained a copy from his cell phone and sent the video to other people.

[9]     On cross-examination, Piyelit testified that sometime during the party—before the assault

and video incident—he and S.K. spent time alone. When his friends asked what happened, Piyelit

told them that he had sex with S.K. Piyelit explained he and S.K. did not actually have sex, but he

lied to his friends because he wanted to brag.
People v. Piyelit, 2022 Guam 16, Opinion                                                  Page 5 of 20


[10]    After the video was filmed, around November or December 2018, Rankin attended a

barbecue with Piyelit and S.K. at Borja’s house. Rankin testified that she discovered the video

recording of the assault on Piyelit’s phone when she was scrolling through the music collection

saved on his device. Rankin sent a copy of the video to herself and attempted to communicate

with S.K. about the video on Facebook Messenger. When S.K. did not respond, Rankin sent a

copy of the video to two of S.K.’s friends and one of Rankin’s cousins. Rankin claimed one of

S.K.’s friends shared the video in a group chat, and then others received a copy of it and circulated

the video over social media.

[11]    Borja and S.K. contradicted Piyelit’s testimony, offering differing versions of the incident.

Borja testified that during the party, he observed Piyelit and S.K. having sex outside of his

residence. Borja stated he and Hosei were jealous that Piyelit had sex with S.K., so he asked Piyelit

when it would be “[his] turn” to have sex with her. Id. at 160. Borja testified Piyelit spoke to S.K.

on the side, and then S.K. approached Borja, and they went to his room to have sex. Borja testified

he could not have sex with S.K. because he was too intoxicated, and after he unsuccessfully tried

a second time, he unlocked his bedroom door, and Hosei and Piyelit entered. Borja declared that

he, Piyelit, and Hosei had sex with S.K. and that he recorded the video at the direction of Piyelit.

Borja testified S.K. never consented to have sex with any of them. He believed S.K. was too drunk

to give consent and described her as “out of it.” Id. at 170.

[12]    Contrary to Piyelit’s account, S.K. testified Piyelit knew she was sixteen years old at the

time of the incident, and he invited her to the party on Facebook Messenger. She testified the other

boys were unaware of her age, and Piyelit told her to say she was eighteen years old. S.K. stated

she consumed vodka and Coke at the party—prepared by Piyelit—which made her dizzy and have

blurry vision. S.K. told Piyelit she felt dizzy, and he told her to slow down. S.K. did not recall
People v. Piyelit, 2022 Guam 16, Opinion                                                  Page 6 of 20


the other events that led to the video, nor did she recall the actions depicted in the video. S.K.

stated that about a week after the video began to spread, Piyelit told her what happened in the video

was her fault.

[13]    The Guam Probation Office prepared a Presentence Investigation (“PSI”) Report that

recommended Piyelit receive the minimum sentence of one year suspended with credit for time

served and supervision by the Probation, rather than Parole, Division. The recommendation was

based on several factors, including: Piyelit’s age, strong family ties, low recidivism risk, clean

criminal record, and because he took responsibility for his actions and expressed remorse.

[14]    Piyelit also requested the minimum sentence of one year. Piyelit’s request mirrored the

PSI Report, with trial counsel highlighting Piyelit’s cooperation with the People, his history, and

the impact that the “single night of drunken stupidity” had on his physical and emotional health.

RA, tab 178 at 2 (Def.’s Sent’g Mem., June 29, 2021). The People requested that Piyelit be

sentenced to six years of incarceration, the maximum sentence if Piyelit fully cooperated with the

People. The People claimed Piyelit was not informative when they interviewed him and that

“Piyelit was more forthcoming to the defense counsel’s questions than to the People’s questions.”

RA, tab 179 at 3-4 (People’s Sent’g Mem., July 14, 2021). The People juxtaposed Borja’s and

Piyelit’s levels of cooperation and claimed Borja was forthcoming with information while Piyelit

was not cooperative. Borja and Piyelit were sentenced to three and six years, respectively. Piyelit

timely appealed.

                                           II. JURISDICTION

[15]    This court has jurisdiction to hear appeals from a final judgment of the Superior Court. 48

U.S.C.A. § 1424-1(a)(2) (Westlaw current through Pub. L. 117-248 (2022)); 7 GCA §§ 3107(b),

3108(a) (2005); 8 GCA §§ 130.10, 130.15(a) (2005).
People v. Piyelit, 2022 Guam 16, Opinion                                                    Page 7 of 20


                                    III. STANDARD OF REVIEW

[16]    This court reviews questions of law de novo. People v. Rios, 2008 Guam 22 ¶ 8. Alleged

due process violations are reviewed de novo. People v. Diego, 2013 Guam 15 ¶ 13. “The issue of

whether the lower court violated the constitutional rule established in Apprendi v. New Jersey, 530

U.S. 466 (2000), is a question of law that is reviewed de novo.” People v. Guerrero, 2017 Guam

4 ¶ 16 (quoting People v. Quitugua, 2015 Guam 27 ¶ 32).

[17]    However, where a claim of error is not properly preserved, it is instead reviewed under the

plain error standard of review. See United States v. Olano, 507 U.S. 725, 731 (1993); People v.

Chung, 2004 Guam 2 ¶ 9. Thus, “[a] claim raised for the first time on appeal that a sentence

violates a defendant-appellant’s constitutional rights under Apprendi v. New Jersey, 530 U.S. 466

(2000), is reviewed for plain error.” People v. Belga, 2016 Guam 1 ¶ 15 (quoting United States v.

Lopez, 500 F.3d 840, 848 (9th Cir. 2006)).

[18]    “Any issues not raised by the defendant at trial or at sentencing are reviewed for plain

error.” People v. Joshua, 2015 Guam 32 ¶ 21. “Plain error is highly prejudicial. We will not

reverse unless (1) there was an error; (2) the error is clear or obvious under current law; (3) the

error affected substantial rights; and (4) reversal is necessary to prevent a miscarriage of justice or

to maintain the integrity of the judicial process.” People v. Quitugua, 2009 Guam 10 ¶ 11.

                                           IV. ANALYSIS

A. Piyelit’s Due Process Rights Were Not Violated During Sentencing

[19]    Piyelit argues the trial court violated his due process rights by relying on evidence and

witness testimony from co-defendant Hosei’s trial to determine his sentence, without providing

Piyelit the opportunity to present contrary evidence or cross-examine the witnesses. Appellant’s

Br. at 18-20 (Mar. 2, 2022). Piyelit also claims the trial court violated Apprendi v. New Jersey
People v. Piyelit, 2022 Guam 16, Opinion                                                   Page 8 of 20


when it denied him the opportunity to present mitigating evidence of S.K.’s alcohol consumption

on the night of the assault. Id. at 20.

        1. The “invited error” doctrine does not apply

[20]    Without conceding the trial court erred, the People argue this court could invoke the

“invited error” doctrine because Piyelit’s attorney did not object to the trial court’s consideration

of evidence obtained during Hosei’s trial. Appellee’s Br. at 16 (Apr. 20, 2022).

[21]    The invited error doctrine, “precluding appellate review of particular trial errors on grounds

of estoppel on grounds of the complaining party’s role in causing or inviting the error,” prevents a

party from urging on appeal “any error arising out of the party’s own theory of action or grounds

of defense.” 5 C.J.S. Appeal and Error § 897 (Nov. 2022 Update). This court has recognized that

the invited error doctrine may preclude a party from raising certain issues on appeal. See People

v. Ramey, 2019 Guam 11 ¶ 12. The invited error doctrine applies only to those rights deemed

waived, as opposed to merely forfeited. See United States v. Perez, 116 F.3d 840, 842 (9th Cir.

1997). Use of the doctrine cannot be based “upon a defendant’s silence on an issue; rather, for the

doctrine to apply, a defendant ‘must affirmatively invite the error.’” Ramey, 2019 Guam 11 ¶ 13

(quoting People v. Finik, 2017 Guam 21 ¶ 42).

[22]    The People urge the invited error doctrine is appropriate because Piyelit’s defense counsel

did not articulate any additional objections after Piyelit’s sentence was announced. Appellee’s Br.

at 16. Referencing a portion of Piyelit’s sentencing hearing, the People note that “trial counsel

specifically told the trial court, after it reviewed its factual findings, that there were no other

reasons why Piyelit’s sentence should not be imposed.” Appellee’s Br. at 17-18.

[23]    While the record is clear that Piyelit did not articulate any other challenges to the

imposition of the sentence, it is unclear the supposed right Piyelit waived. Piyelit did not
People v. Piyelit, 2022 Guam 16, Opinion                                                          Page 9 of 20


“intentional[ly] relinquish[] or abandon[] . . . a known right” or affirmatively invite any error, and

the actions of Piyelit’s counsel are distinguishable under this doctrine. See Olano, 507 U.S. at 733.

Piyelit’s silence about the trial court’s reliance at sentencing on the testimony from Hosei’s trial is

indication that Piyelit forfeited, rather than waived, this issue. The invited error doctrine does not

apply.

         2. The Confrontation Clause does not apply to sentencing hearings

[24]     The Sixth Amendment provides a defendant the right “to be confronted with the witnesses

against him.” U.S. Const. amend. VI. The Confrontation Clause,1 offering the accused the

opportunity “to cross-examine those providing evidence against him at trial,” is an evidentiary

protection essential to a fair trial and the discovery of truth. United States v. Powell, 650 F.3d 388,

391 (4th Cir. 2011). Both federal and state courts have held this Confrontation Clause right does

not apply during sentencing. See, e.g., id. at 393 (“[I]n holding that the Confrontation Clause does

not apply at sentencing, we join every other federal circuit court that hears criminal appeals.”

(citing federal cases)); United States v. Martinez, 413 F.3d 239, 242 (2d Cir. 2005) (“Both the

Supreme Court and this Court . . . have consistently held that the right of confrontation does not

apply to the sentencing context . . . .”); State v. Martinez, 303 P.3d 627, 632 (Idaho Ct. App. 2013)

(citing state cases)).

[25]     “A defendant ‘does not possess a constitutional right to cross-examine a person who

provided the government with information that was later used during sentencing.’” United States

v. Anaya, 32 F.3d 308, 314 (7th Cir. 1994) (quoting United States v. Smith, 3 F.3d 1088, 1100 (7th

Cir. 1993)). Rather, due process simply requires a defendant “be sentenced on the basis of

reasonably reliable information.” Id. (quoting Smith, 3 F.3d at 1100). Information is deemed


         1
          The Organic Act of Guam specifically incorporates the Sixth Amendment’s Confrontation Clause. See 48
U.S.C.A. § 1421b(g), (u).
People v. Piyelit, 2022 Guam 16, Opinion                                                 Page 10 of 20


“‘false or unreliable’ if it lacks ‘some minimal indicium of reliability beyond mere allegation.’”

United States v. Ibarra, 737 F.2d 825, 827 (9th Cir. 1984) (quoting United States v. Baylin, 696

F.2d 1030, 1040 (3d Cir. 1982)).

[26]    Besides the due process right to be sentenced based on accurate information, a defendant

also must be given “notice and an opportunity to contest the facts upon which the sentencing

authority relies in imposing the sentence.” Torres v. United States, 140 F.3d 392, 404 (2d Cir.

1998) (citing Townsend v. Burke, 334 U.S. 736, 741 (1948)). In United States v. Notrangelo, the

Ninth Circuit held the trial court did not violate the defendant’s due process rights by considering

the testimony of witnesses at a co-defendant’s trial because the defendant had the opportunity to

object to these facts and present supporting evidence at his sentencing hearing. 909 F.2d 363, 365-

66 (9th Cir. 1990).

[27]    Piyelit does not claim the information the trial court considered was false or unreliable. He

also cites no authorities to support his claim that due process required the trial court to allow him—

a non-party at trial—to cross-examine witnesses at Hosei’s trial or his sentencing hearing. Further,

while the Confrontation Clause would seem to be the most pertinent constitutional provision, it

has long been recognized by federal courts and most state courts that the Confrontation Clause

applies only at trial. In line with other jurisdictions, we decline to hold the Sixth Amendment

Confrontation Clause applies during sentencing hearings.

        3. Piyelit’s due process argument is unsupported

[28]    Before sentencing, Piyelit’s defense counsel advocated for a lenient sentence, relying on

the argument that Piyelit had fully cooperated with the People. Following the announcement of

Piyelit’s sentence, the trial court allowed Piyelit’s counsel to dispute why the determined sentence

should not be issued. Piyelit’s counsel did not object. On appeal, Piyelit argues, “Mr. Piyelit was
People v. Piyelit, 2022 Guam 16, Opinion                                                Page 11 of 20


not given his due process right to counter evidence relied upon by the trial court in giving him the

maximum sentence possible.” Appellant’s Br. at 19. This statement is not supported by the record.

[29]    Piyelit tries to contrast his sentencing hearing to People v. Castro, 2013 Guam 20, claiming

he was unable to “explain any factors either at his trial or at his sentencing.” Appellant’s Br. at

20.    In Castro, when sentencing the defendant, the trial court considered the defendant’s

background by looking through information provided throughout the jury trial and contemplating

letters submitted by family, friends, and Castro himself. 2013 Guam 20 ¶ 63. We determined:

                A sentencing court must be permitted to consider any and all information
        that reasonably might bear on the proper sentence for a particular defendant.
        “[H]ighly relevant—if not essential—to [the] selection of an appropriate sentence
        is the possession of the fullest information possible concerning the defendant’s life
        and characteristics.”

Id. ¶ 62 (alterations in original) (quoting Wasman v. United States, 468 U.S. 559, 564 (1984)).

[30]    Piyelit compares his case to Woosley v. United States, 478 F.2d 139 (8th Cir. 1973), and

argues the trial court sentenced him without properly considering the facts and circumstances

related to the crime he pleaded to. Appellant’s Br. at 21. In Woosley, the defendant pleaded guilty

to refusing induction after he was drafted into the military. 478 F.2d at 140. The judge sentenced

the defendant pursuant to his “policy” by which he sentenced all defendants to the maximum five-

year prison term for refusing induction. Id. at 143. The Eighth Circuit reversed the defendant’s

“mechanical sentence” because it was devoid of any exercise of discretion; the judge issued a

predetermined sentence without considering any mitigating or aggravating circumstances. Id. at

143-44.

[31]    Piyelit’s use of these cases is unavailing. Comparable to Notrangelo, in which the

witnesses’ testimony was documented in the PSI Report, much of the information cited by the trial

court during sentencing—including Piyelit knowing the victim’s age and providing her alcohol,
People v. Piyelit, 2022 Guam 16, Opinion                                                   Page 12 of 20


and Piyelit’s alleged lack of cooperation—was documented in the PSI Report and alleged in the

People’s sentencing memorandum, which were submitted before sentencing. See Notrangelo, 909

F.2d at 365. Further, similar to the defendant in Castro, Piyelit expressed remorse at his sentencing

hearing, and the PSI Report included letters from family members that discussed Piyelit’s

background and pleaded with the judge to issue a lenient sentence. Even so, the Castro decision

did not hold the sentencing court must assign any weight to the defendant’s or others’ pleas for

leniency. Unlike the formulaic sentence in Woosley, the sentencing court here gave “due regard

[to] the nature and the circumstances of the crime, the history, character and condition of the

offenders,” and “considered all the evidence presented along with the presentence investigation.”

Tr. at 18 (Sent’g, Oct. 14, 2021).

[32]    Piyelit had the opportunity to dispute information in the PSI Report, the People’s

sentencing memorandum, and the information recited at the sentencing hearing. Piyelit’s counsel

did not fully avail of the opportunity to challenge the basis of Piyelit’s sentence during his hearing.

        4. The trial court did not violate Apprendi or related case law

[33]    Piyelit also claims the trial court’s decision to not allow his trial counsel the opportunity to

ask S.K. whether he told her to slow down her drinking goes “against the spirit of the holding in

Apprendi v. New Jersey.” Appellant’s Br. at 20. We disagree.

[34]    In Apprendi, the defendant pleaded guilty to several crimes, and the trial court issued a

sentence enhancement, which extended the defendant’s sentence beyond the statutory maximum,

based on its determination that the defendant had committed a hate crime. 530 U.S. at 469-71.

The United States Supreme Court reversed and held, “Other than the fact of a prior conviction,

any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be

submitted to a jury, and proved beyond a reasonable doubt.” Id. at 490.
People v. Piyelit, 2022 Guam 16, Opinion                                                Page 13 of 20


[35]      Subsequently, in Blakely v. Washington, a defendant pleaded guilty to kidnapping, and the

judge issued a 90-month sentence after finding the defendant acted with “deliberate cruelty”—

which allowed the judge to sentence the defendant outside the standard range. 542 U.S. 296, 296

(2004). Based on the holding in Apprendi, the Court reversed the defendant’s conviction because

“[t]he facts supporting that finding were neither admitted by petitioner nor found by a jury.” Id.

at 303.

[36]      The People now advance the same argument that the prosecution asserted in Blakely: there

was no Apprendi error because the sentence Piyelit received was below the maximum sentence

allowed under the statute. Appellee’s Br. at 17. In Blakely, the United States Supreme Court

rejected this argument and explained, “[T]he relevant ‘statutory maximum’ is not the maximum

sentence a judge may impose after finding additional facts, but the maximum he may impose

without any additional findings.” 542 U.S. at 303-04. Although the People’s interpretation of

Apprendi is incorrect, Piyelit’s reliance on Apprendi and Blakely is, nevertheless, futile. Unlike

these cases, Piyelit’s six-year sentence was within the range outlined under the plea agreement.

The trial court did not take it upon itself to make a finding of facts or aggravating factors, which

were neither admitted nor stipulated to by Piyelit, to justify a sentencing enhancement. Further,

neither Apprendi nor Blakely concerned the court’s consideration of mitigating evidence.

[37]      The PSI Report referenced S.K.’s testimony that the alcohol made her feel dizzy and that

Piyelit told her to slow down her alcohol consumption. Piyelit’s defense counsel also cited this as

a mitigating factor in his sentencing memorandum. The trial court was made aware of this

information, and Piyelit does not explain how allowing defense counsel to question S.K. about her

testimony would have persuaded the trial court to issue Piyelit a more favorable sentence. Faulting
People v. Piyelit, 2022 Guam 16, Opinion                                                  Page 14 of 20


the trial court for not allowing defense counsel to question S.K. is an attempt to impose evidentiary

procedures for a sentencing hearing more like a trial—without a constitutional basis.

[38]    Piyelit fails to establish the first element of plain error review—that the trial court

committed error. We need not analyze further.

B. Piyelit’s Substantial Rights Were Not Affected During Sentencing

[39]    Piyelit contends the trial court erred by considering his cooperation with the People and by

not properly considering all the facts and circumstances related to the offense or providing him the

opportunity to dispute the information the trial court relied on when it issued him the maximum

sentence allowable under his plea agreement.

        1. Reviewed for plain error

[40]    On appeal, Piyelit does not assert the People breached his plea agreement. Rather, Piyelit

suggests the trial court was precluded from considering his level of cooperation when determining

sentencing, and even if this were a valid factor, the trial court erred in finding him less cooperative

than co-defendant Borja. Appellant’s Br. at 22-23.

[41]    During sentencing proceedings, Piyelit’s counsel requested Piyelit be sentenced to only

one year of incarceration, maintaining he had cooperated with the People—likely to try to persuade

the trial court to impose a more favorable sentence. In his sentencing memorandum, counsel urged

that Piyelit “unquestionably fully cooperated and the sentencing range should be capped at six

years.” RA, tab 178 at 2 (Def.’s Sent’g Mem.). Upon announcing Piyelit’s sentence, the trial court

allowed defense counsel to state the reasons Piyelit should not receive the decided sentence. Yet

defense counsel did not contend the court was precluded from considering Piyelit’s level of

cooperation as an aggravating factor at sentencing.
People v. Piyelit, 2022 Guam 16, Opinion                                                 Page 15 of 20


[42]    Because Piyelit raises for the first time on appeal whether the trial court erred in

considering his level of cooperation as an aggravating factor and in not considering other facts and

circumstances related to the offense, our review is for plain error. See Joshua, 2015 Guam 32 ¶

21.

        2. The trial court articulated sufficient reasons to justify Piyelit’s sentence

[43]    “A plea agreement is a contract between the Government and the defendant, coming as a

result of bargaining between the two parties.” People v. Camacho, 2016 Guam 13 ¶ 20. Thus,

“principles of contract law are useful in analyzing plea agreements, even though such principles

cannot always be rigidly applied in the criminal law context.” People v. Faisao, 2018 Guam 26 ¶

15 (citing People v. Mallo, 2008 Guam 23 ¶ 45). “We first consider the plain language of the

agreement and, if the language is clear, hold the parties to the obvious meaning of the agreement.”

Id. When determining whether a sentence complies with the terms of a plea agreement, the court

must look to what was reasonably understood by the defendant when the plea was entered. United

States v. Fernandez, 960 F.2d 771, 772 (9th Cir. 1992) (per curiam).

[44]    Piyelit suggests it was improper for the trial court to consider his level of cooperation as

an aggravating factor and that the record does not support the trial court’s finding that he was less

cooperative with the People than Borja. Appellant’s Br. at 22. Piyelit contends he and Borja were

similarly situated, and the sentencing disparity of three years between them was unwarranted. He

claims the trial court failed to consider individual characteristics, such as his youth, which

warranted a lesser sentence. Appellant’s Br. at 23-25.

[45]    The People disagree and maintain the trial court did not abuse its discretion because there

was a “rational basis” for the sentencing disparity between Piyelit and Borja, as Piyelit was “more

culpable” than Borja. Appellee’s Br. at 16-17. The People also emphasize that the terms of
People v. Piyelit, 2022 Guam 16, Opinion                                                 Page 16 of 20


Piyelit’s plea agreement required him not just to cooperate but to “fully” cooperate. Appellee’s

Br. at 18. The People contend Piyelit received the benefit of the cooperation agreement, despite

his failure to fully cooperate, because a sentence between one and six years of incarceration was

advocated for. Even if the trial court erred in finding that Piyelit failed to fully cooperate, the

People suggest the error did not affect his substantial rights and was therefore harmless. Appellee’s

Br. at 18-20.

[46]    Piyelit’s plea agreement states:

        The Attorney General and the Defendant, in consideration for the Defendant’s plea
        of guilty and cooperation, agree to the following:

        a. That as to the offense of THIRD DEGREE CRIMINAL SEXUAL
           CONDUCT (As a 2nd Degree Felony), as a lesser-included offense of the
           First Charge of FIRST DEGREE CRIMINAL SEXUAL CONDUCT (As
           a 1st Degree Felony), the People and Defendant are free to argue for a sentence
           within a range of one (1) to eight (8) years of incarceration at the Department
           of Corrections, Mangilao, with credit for time served. If the Defendant fully
           cooperates with the government against his co-actors, Vianney Nennis Hosei,
           Burton Borja, and Joleen-Lee Meipel Rankin, by submitting a written
           statement regarding their involvement and testifying against them at trial, the
           People will argue for a sentence within a range of one (1) to six (6) years of
           incarceration . . . .

RA, tab 111 at 5 (Plea Agreement).

[47]    In analyzing Piyelit’s agreement, it is evident the plea created conditions precedent

whereby Piyelit had to fully cooperate with the People by providing a written statement and

testifying against his co-defendants in exchange for the People arguing for a range of one to six

years of incarceration. Based on the plain language of the plea agreement, when Piyelit provided

written answers to the People’s emailed questions and testified at co-defendant Hosei’s trial,

Piyelit fulfilled his end of the bargain. He “fully cooperated” under the terms of the plea agreement

by submitting a written statement regarding the involvement of Hosei, Borja, and Rankin and

testifying against them at trial.
People v. Piyelit, 2022 Guam 16, Opinion                                                 Page 17 of 20


[48]    During sentencing, the People argued Piyelit did not fully cooperate because he was not

forthcoming with information. But the plea agreement describes full cooperation as Piyelit

submitting a written statement about his co-defendant’s involvement and testifying against them

at trial. These conditions were fulfilled by Piyelit. If the People wanted more than a statement

and testimony from Piyelit, additional conditions could have been incorporated in the plea

agreement. The People did not do this. Based on the contract principles under which we analyze

the agreement, Piyelit complied with his end of the bargain, and the People must abide by the

arrangement.

[49]    Even though the court erred in considering Piyelit’s cooperation, this error was harmless.

Under the third prong of plain error review—whether the error affected the appellant’s substantial

rights—the appellant has the burden of proving the error was prejudicial. See Quitugua, 2009

Guam 10 ¶ 31 (“[I]n the absence of evidence in the record to show the defendant was prejudiced,

the government will prevail.”). The trial court cited several factors when determining Piyelit’s

sentence, including (1) Piyelit providing the victim alcohol despite knowing her age, (2) filming

and directing parts of the video, and (3) blaming S.K. afterwards. Further, Piyelit’s sentence was

within the one-to-six-year bargained-for range. Because of the court’s reliance on these additional

factors, and because Piyelit was sentenced within the guidelines of the plea agreement for his full

cooperation, Piyelit cannot satisfy the prejudice requirement.

[50]    Despite erring by considering Piyelit’s cooperation, the court’s reliance on additional

factors during sentencing and the fact that the sentence was within the bargained-for range makes

this error harmless and warrants affirming the trial court’s sentencing determination.

//

//
People v. Piyelit, 2022 Guam 16, Opinion                                                   Page 18 of 20


        3. The trial court did not err in issuing Piyelit a longer sentence than Borja

[51]    The sentencing recommendation in a PSI Report is not binding on the trial court. See State

v. Headley, 926 N.W.2d 545, 552 (Iowa 2019). And “[t]here is no constitutional requirement that

identical punishment be meted out for like crimes.” People v. Diaz, 2007 Guam 3 ¶ 67 (quoting

Jackson v. United States, 338 F. Supp. 7, 15-16 (D.N.J. 1971)). “[T]he imposition of sentences

within the statutory limits lies almost entirely within the discretion of the trial judge.” Id. (quoting

United States v. Stull, 743 F.2d 439, 448 (6th Cir. 1984)).

[52]    It is also within the trial court’s discretion to impose disparate sentences upon co-

defendants. Castro, 2013 Guam 20 ¶ 58 n.6 (quoting Diaz, 2007 Guam 3 ¶ 67); United States v.

Endicott, 803 F.2d 506, 510 (9th Cir. 1986). During sentencing, the trial court “is not required to

take into account all factors that may be considered relevant.” People v. Damian, 2016 Guam 8 ¶

23. Rather, absent an infringement of a defendant’s constitutional right to stand trial, a judge need

not explain the basis for dissimilar sentences, within statutory limits, imposed on similarly situated

co-defendants. Endicott, 803 F.2d at 510.

[53]    In People v. Diaz, the defendant argued the trial court punished him by issuing a longer

sentence because he exercised his right to a trial rather than pleaded guilty. 2007 Guam 3 ¶ 59.

The defendant cited three other cases in which the same trial court judge issued significantly

shorter sentences to defendants who pleaded guilty. Id. In rejecting the defendant’s argument,

this court noted the trial court “articulated numerous reasons for imposing the sentence,” including

several aggravating factors. Id. ¶ 68. Comparable to Diaz, here, the trial court articulated several

reasons to explain the basis of Piyelit’s sentence. During sentencing, the judge expressed:

        Mr. Piyelit, I find that your particular actions during the incident were disturbing.
        You knew the victim. You knew her age. You provided alcohol to her despite her
        age. You led others at the party to believe you had sex with her. You jumped in
People v. Piyelit, 2022 Guam 16, Opinion                                                 Page 19 of 20


        on the action when she and Mr. Borja were having sex. You gave your phone to
        film the incident. You directed parts of the video. You blamed her afterwards.

Tr. at 21 (Sent’g, Oct. 14, 2021). These reasons, articulated during sentencing, seem to underscore

why Piyelit received a longer sentence than Borja.

[54]    Piyelit also argues that the trial court “seemed to [weigh] a heavier factor against” him for

being “indirectly responsible” for spreading the video, while his co-defendants who were “directly

responsible” for spreading the video received lesser sentences. Appellant’s Br. at 17. This claim

is unpersuasive as, arguably, Piyelit initiated the events that led to the assault and to the

dissemination of the video. Had Piyelit not invited S.K. to the party, provided her—a minor—

with alcohol, and directed Borja to film the incident, perhaps neither the assault nor the video

documenting it would have occurred.

[55]    Piyelit argues that the trial court ignored the factors in the PSI Report which favored a

lower sentence than the one he received. The PSI Report is meant to assist the trial court in crafting

the defendant’s sentence; its recommendation is non-binding. Piyelit cites no authority to suggest

the trial court had to defer to the PSI Report or articulate specific reasons for departing from the

Report’s recommendation.

[56]    Finally, Piyelit cites Roper v. Simmons, 543 U.S. 551 (2005), to highlight the consideration

of juvenile defendants’ susceptibility to peer pressure, immaturity, and a lack of understanding of

responsibility as mitigating factors at sentencing. Appellant’s Br. at 24-25. In Roper, the United

States Supreme Court held the Eighth and Fourteenth Amendments forbid capital punishment for

offenders who were under eighteen years old when their crimes were committed. 543 U.S. at 578.

This portion of Roper that Piyelit relies on is in the context of the Court explaining why juveniles

should be precluded from capital punishment. Id. at 569-70. The Court did not hold—as Piyelit

implies—that these factors must be considered when sentencing juvenile defendants. Though,
People v. Piyelit, 2022 Guam 16, Opinion                                               Page 20 of 20


even if the Court made such a holding, it would not matter because Piyelit was eighteen years old

when the assault happened.

                                             V. CONCLUSION

[57]    The Superior Court did not commit plain error in considering the testimony of other

witnesses during Piyelit’s sentencing hearing. The sentencing hearing complied with due process,

as Piyelit could counter evidence contained in the PSI Report and the other mitigating factors the

trial court considered in determining the sentence. The trial court erred in considering Piyelit’s

level of cooperation as a factor during sentencing; however, the trial court articulated additional

reasoning to justify Piyelit’s sentence, and Piyelit received a sentence within the bargained-for

range in his plea agreement. Thus, the error was harmless, and Piyelit’s substantial rights were

not affected. We AFFIRM.




                    /s/                                                 /s/
            ROBERT J. TORRES                                 KATHERINE A. MARAMAN
             Associate Justice                                   Associate Justice



                                                      /s/
                                           F. PHILIP CARBULLIDO
                                                 Chief Justice